PER CURIAM.
Defendant appeals from a demal of Ms motion to correct an illegal sentence for second degree murder, armed robbery, and armed Mdnapping. We affirm.
As the trial court properly found, the defendant was a principal in an armed Md-napping and was therefore subject to an enhanced sentence for armed Mdnapping pursuant to section 775.087, Florida Statutes (1987), as a life felony. Furthermore, the defendant had entered into a plea agreement with the State; the plea colloquy demonstrates that the plea was Miow-ingly and voluntarily entered.
AFFIRMED.